Citation Nr: 0330943	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability. 

2.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from to June 1951 to March 
1954.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  A May 9, 2002, Board decision, in part, 
found that new and material evidence had not been presented 
to reopen a claim for service connection for a back 
disability and denied entitlement to an increased rating for 
tinea versicolor.  The veteran filed an appeal to this 
decision with the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In an Order dated 
April 2, 2003, the Court vacated the May 9, 2002, Board 
decision and granted a Motion for Partial Remand 
(hereinafter Motion).   

 
REMAND

The Motion found that while the Board in its May 9, 2002, 
decision addressed its duty to notify the veteran it did so 
"without discussing which documents provided the required 
notice under 38 U.S.C.A. § 5103(a)."  See Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, this case must 
be remanded in order to fulfill notice requirements and 
comply with the instructions of the court.  In this regard, 
while the veteran has indicated in August 2003 that he has 
no additional evidence to submit, the Board's August 19, 
2003 "90 day letter" soliciting this response from the 
veteran does not comply with the notice requirements 
delineated in Quartuccio, 16 Vet. App. 183.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. §  3.159 (b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded to 
cure the procedural defect noted in the Motion, the RO must 
take this opportunity to inform the appellant of the proper 
time in which he is allowed to respond to a VCAA notice.  

In light of the Order of the Court and in order to ensure 
that all due process requirements are met, this case must be 
REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the 
veteran of the type of evidence required 
from him and what evidence VA will 
obtain (with assistance from him) in 
order to substantiate his claim.  The 
veteran should also be informed that VA 
will assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, if either claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including any 
evidence obtained as a result of the 
development requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




